El Juez Presidente Señor Pons Núñez
emitió la opinión del Tribunal.
El pasado 9 de enero de 1991 el Hon. Robert Abrams, Secretario de Justicia (.Attorney General) del estado de Nueva York de Estados Unidos de América, solicitó permiso para comparecer en el presente caso como amicus curiae. C1) También solicitó que se le permitiera presentar su comparecencia escrita en el idioma inglés.
Reclama el Secretario Abrams que por razón de su cargo está facultado para comparecer en procedimientos legales para infor-mar sobre la política pública del estado de Nueva York y que en tal condición representa al estado de Nueva York. Afirma que su interés en este caso parte del hecho de que el tribunal de instancia concluyó, en la sentencia que emitiera en este caso, que activida-des desarrolladas por el Departamento de Asuntos de la Comu-nidad Puertorriqueña del Estado Libre Asociado de Puerto Rico violan la política pública del estado de Nueva York e invaden su soberanía. Interesa el Secretario Abrams exponer ante nos la posición del estado de Nueva York a los efectos de que no existe tal política pública ni invasión de soberanía. La apelada se ha opuesto a que se permita la comparecencia del Secretario Abrams como amicus curiae y también se opone a que se le permita presentar la misma escrita en el idioma inglés.
*977I
El Reglamento de este Tribunal dispone, en su Regla 43 (4 L.P.R.A. Ap. I-A), que el Tribunal podrá autorizar la comparecencia como amicus curiae de cualquier parte realmente interesada. La jurisprudencia de este Tribunal ha definido las características de la figura del amicus curiae de la manera siguiente: (a) su comparecencia no es de derecho, sino que está sujeta a la sana discreción del Tribunal; (b) se justifica su participación en aquellos casos que estén revestidos de interés público; (c) su comparecencia debe responder principalmente a las necesidades del Tribunal de estar informado más que al mismo interés del amicus curiae, y (d) el amicus curiae, no puede convertirse en una parte del litigio. Véanse: Pueblo ex rel. L.V.C., 110 D.P.R. 114 (1980); Pueblo v. González Malavé, 116 D.P.R. 578 (1985).
El caso ante nos está revestido de interés público, pues en el mismo el tribunal de instancia ha decretado la inconstitucionalidad de la Ley Orgánica en virtud de la cual se organizó un Departamento Ejecutivo del Gobierno del Estado Libre Asociado de Fuerto Rico, a saber, el Departamento de Asuntos de la Comunidad Fuertorriqueña en Estados Unidos. No creemos que pueda argumentarse razonablemente que no es éste un caso revestido de interés público.
Tal como señala el señor Secretario de Justicia del estado de Nueva York, en este caso una de las razones de decidir del tribunal de instancia es que la ley que crea el Departamento de Asuntos de la Comunidad Fuertorriqueña en Estados Unidos, en su aplicación, contraviene la política pública e invade la soberanía del estado de Nueva York. No se desprende claramente de la sentencia emitida por el tribunal de instancia cómo determinó éste cuál es la política pública del estado de Nueva York en estos asuntos ni cómo la referida ley menoscaba la soberanía política de dicho estado. Es, pues, importante para este Tribunal obtener la mayor información posible sobre esas cuestiones. Y ¿quién mejor *978que el propio estado de Nueva York para informarnos adecuada-mente sobre ellas? Es claro, además, el interés que debe tener el estado de Nueva York en una determinación de que se conculca su política pública y su soberanía. Informarnos sobre tales asuntos es de su legítimo y sustancial interés, y no convierte al estado de Nueva York en una parte de este litigio.
Procede, pues, que mediante un sano ejercicio de nuestra discreción autoricemos al estado de Nueva York a comparecer como amicus curiae en este caso a los únicos fines de ilustrarnos en relación con los asuntos antes mencionados. Con ese propósito también procede autorizar a su Secretario de Justicia (Attorney General) a comparecer y a presentar un alegato ante este Tribunal como amicus curias.
I — I
Réstanos dictaminar sobre la solicitud de que se le permita al estado de Nueva York presentar su comparecencia en el idioma inglés.
En 1965 este Tribunal —enfrentándose al problema de si un abogado admitido a ejercer en Puerto Rico, quien no domina suficientemente nuestro idioma, tiene derecho a exigir que los procedimientos judiciales se conduzcan en el idioma inglés— este Tribunal, por voz de su entonces Juez Presidente Señor Negrón Fernández, dictaminó que:
Siendo el español el idioma de los puertorriqueños, los procedimien-tos judiciales en nuestros tribunales deben seguirse en español, pero los jueces tomarán aquellas medidas que resulten necesarias para que, en protección de los derechos de cualquier acusado que no conozca suficientemente nuestro idioma, se mantenga a éste —y desde luego a su abogado por ser ello parte de su derecho a una defensa efectiva— informado, por medio de traductores o de otro modo eficaz, de todo lo que transcurra en el proceso, y para que así lo revele el récord. Pueblo v. Tribunal Superior, 92 D.P.R. 596, 606 (1965).
Por otro lado, la Regla 8.5 de Procedimiento Civil vigente, 32 L.P.R.A. Ap. III, dispone que:
*979Las alegaciones, solicitudes y mociones deberán formularse en español. Aquellos escritos que deba suscribir una parte u otra persona que no conozca el idioma español, podrán formularse en el idioma vernáculo de dicha parte o persona, siempre que se acom-pañen de las copias necesarias en español.
El reglamento de este Tribunal guarda silencio sobre el particular.
Debemos señalar que la petición ante nos no procede de un abogado admitido a ejercer en Puerto Rico ni es una solicitud de que los procedimientos en el caso se conduzcan en el idioma inglés como se trataba en Pueblo v. Tribunal Superior, supra. Se trata aquí de una solicitud para que se permita una sola comparecencia a un estado representado por su Secretario de Justicia. (2) Resulta obvio para nosotros que una comparecencia en inglés por un amicus curiae no tiene el efecto de convertir al idioma inglés los procedimientos a seguir en este caso. Ello no obstante, la solución al problema planteado nos la ofrece la Regla 8.5 de Procedimiento Civil antes aludida, la cual permite que las personas que no conozcan el idioma español puedan formular su escrito en su idioma vernáculo, siempre que acompañen las copias necesarias de los mismos en español.
III
No existe prueba en el legajo de este caso de que el Estado Libre Asociado de Puerto Rico, por conducto de sus poderes constituidos, tenga designios, que podrían describirse como extraterritoriales, de atentar contra la política pública *980individual de los respectivos estados y la nacional de Estados Unidos de América y menoscabar la soberanía de todos ellos. Entendemos que, sin necesidad de que este Tribunal se convierta en su celoso guardián, tanto Estados Unidos de América como cada uno de los estados que componen la Unión cuentan con medios suficientes para hacer valer su política pública y proteger su soberanía contra cualquier atentado en su contra con que les amenacen actividades extraterritoriales del Estado Libre Aso-ciado. Por eso nos parece superflua la magna convocatoria “al menos” a seis estados y al Gobierno federal que el voto disidente del Juez Asociado Señor Negrón García acarrea.
IV
En la situación de este caso en que se trata de una sola comparecencia por parte de un estado en donde el idioma vernáculo es el inglés y cuya comparecencia no ha de convertir los procedimientos a dicho idioma en virtud de la Regla 8.5 de Procedimiento Civil, supra, éste puede presentar su escrito en el idioma inglés. Por contar este Tribunal con un Negociado de Traducciones, como cortesía a dicho estado y por vía de excepción, se puede ordenar al señor Secretario del Tribunal que, inmediatamente que el estado de Nueva York presente su escrito como amicus curiae, remita el mismo al Negociado de Traducciones para que éste efectúe prioritaria y urgentemente su traducción al idioma español y, efectuada la misma, la una a los autos y remita copia a todas las partes. Una vez remitida dicha traducción a las partes, se les puede conceder un término para exponer lo que a bien tengan en relación con la comparecencia del estado de Nueva York.

Se emitirá una orden de conformidad con los términos de esta opinión.

Los Jueces Asociados Señores Negrón García y Rebollo López emitieron votos disidentes.
*981—O—

(1) Ningún otro estado ha hecho igual o semejante solicitud.


(2) Dicho funcionario no ha planteado que él o sus ayudantes desconozcan el idioma español al grado que ese desconocimiento no les permita leerlo y entenderlo. Sólo solicitan que se les permita presentar su escrito en el idioma inglés. Esta petición es congruente con la experiencia cotidiana de que existen muchas personas en todos los niveles que tienen conocimientos suficientes de un idioma para leerlo y entenderlo, pero que no pueden escribirlo correctamente.
No resulta aceptable, como alternativa, la traducción al idioma inglés de sólo algunas partes del expediente. Si se ha de traducir para un cabal entendimiento no debe hacerse selectivamente, sino en su totalidad. Si así lo hiciéramos, estaríamos innecesariamente convirtiendo al idioma inglés los procedimientos en este caso.